Per Curiam.
This is an application for leave to appeal from an order of Judge Joseph R. Byrnes, dated October 20, 1967, in the Criminal Court of Baltimore denying relief sought by the applicant in his fourth petition under the Uniform Post Conviction Procedure Act. The Court of Appeals of Maryland has twice denied his applications for leave to appeal — Clark v. Warden, 225 Md. 639; Clark v. Warden, 233 Md. 625 — and this Court denied his application for leave to appeal his third petition in an unpublished opinion filed May 12, 1967, (Clark v. Warden, No. 63, Initial Term, 1967).
This application (filed February 8, 1968) must be denied since it was not filed within thirty days from the passage of Judge Byrnes’ order as required by Maryland Code, Art. 27, Sec. 645 I and Md. Rule BK 46 a. See Bynum v. Warden, 230 Md. 631.

Application denied.